PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/497,499
Filing Date: 26 Apr 2017
Appellant(s): Schoots et al.



__________________
Michael Ferrell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim 21 should no longer be rejected because claim 21 was cancelled in the Request for Continued Examination filed 02/27/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US Patent 6,194,332).
Regarding claims 1-8 and 21, Rock et al. teach a fleece or brushed (or with a napped surface) fabric consisting essentially of acrylic, polyester, cotton (or spun yam), wool, nylon or combinations of 2 or more thereof [Abstract, 3:15-16; 3:39-40]. The fleece or brushed fabrics has a basis weight of 3-15 oz/yd2 (or 101-508 gsm) [3:6-7]. The fabric has 0.5-30 weight percent of bicomponent silver coated fiber (or bicomponent anti-static fiber comprising electrically conductive components and non-conducting components extending along the length of the bicomponent anti-static fiber) [4:4-15]. Rock et al. are silent regarding the claimed static decay time. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the claimed static decay time is necessarily present given Rock et al. teaches such a similar product made of such similar materials in such similar amounts.
While there is no disclosure that the fleece is an anti-static fleece as presently claimed, Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. anti-static fleece, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art fleece and further that the prior art structure which is a fleece identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 9, Rock et al. teach the fiber of the fleece or brushed fabric is spun yarn [US Patent 5,312,667 which is incorporated in Rock et al.].
Claims 1-9, 11-15, 21, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (PG Pub. 2014/0196201) in view of Boe (US Patent 3,969,559). Regarding claims 1-9,11-15 and 21, Deng et al. teach a an anti-static fleece consisting essentially of acrylic fiber, cotton and/or nylon fiber characterized in that the fleece has a basis weight within the claimed range and contains less than 3% anti-static yam [Title, 0011, 0013,0182, 0184]. The yam is spun and includes cotton (or staple fiber) [0200]. Deng et al. teach a knitted fabric weight of 300-450 gsm. Deng et al. are silent regarding the claimed woven fabric weight, but teach a suitable fabric weight can be selected by one of ordinary skill in the art [0159]. It would have been more than obvious to one of ordinary skill in the art to arrive at a woven fleece of the claimed weight range through routine experimentation in order to meet safety requirement levels. Deng teaches fleece fabric in paragraph 0182. A fleece fabric by definition is a fabric that is napped or has a pile. It would have been obvious to one of ordinary skill in the art to arrive at the claimed napped surface as there are a limited number of choices which are well known to one of ordinary skill in the art at the time of the invention and conveyed to one of ordinary skill in the art from reading the teachings of Deng. While it is recognized that the phrase “consisting essentially of’ narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of’ is construed as equivalent to “comprising”. Further, the burden is on the Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention, See MPEP 2111.03.

The previous combination is silent regarding the claimed static decay time. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie ease of either anticipation or obviousness has been established. In re Best, 562 F.2d 1.252, .1255, 195 USPQ 430, 433 (CCPA 1977). ‘‘When the PTO shows a sound basis for believing that the products of the Applicant and the prior ail are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, the static decay time is necessarily inherent given the previous combination teaches such a similar product, made of such similar materials, in such similar quantities.
Regarding claim 23 and 26, The previous combination is relied upon as set forth in the rejection of claim 1 above. Deng teaches the antistatic fabric is used in safety apparel. It is well known to use single or multilayer fabrics in safety garments in order to provide 
Regarding claim 24, Deng teaches his fabric meets EU EN1149 standard for antistatic and therefore does have anti-static properties in paragraph 0081 of Deng which EN1149 dictates that the static decay time must be less than 4 seconds and thus meets the claims static decay time and reads on the claimed range.
Claims 10 and 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (PG Pub. 2014/0196201) in view of Rodini et al. (US Patent 5,305,593) in view of Boe (US Patent 3,969,559).
Regarding claims 10 and 16-20 and 22, Deng et al. teach a an anti-static fleece consisting essentially of acrylic fiber, cotton and/or nylon fiber characterized in that the fleece has a basis weight within the claimed range and contains less than 3% anti-static yam [Title, 0011, 0013,0182, 0184]. The yarn is spun and includes cotton (or staple fiber) [0200]. Deng et al. teach a knitted fabric weight of 300-450 gsm. Deng et al. are silent regarding the claimed woven fabric weight, but teach a suitable fabric weight can be selected by one of ordinary skill in the art [0159]. It would have been more than obvious to one of ordinary skill in the art to arrive at a woven fleece of the claimed weight range through routine experimentation in order to meet safety requirement levels. Deng teaches fleece fabric in paragraph 0182. A fleece fabric by definition is a fabric that is napped or has a pile. It would have been obvious to one of ordinary skill in the art to arrive at the claimed napped surface as there are a limited number of 
Deng et al. are silent regarding the claimed anti-static yarn being bicomponent fiber. However, Rodini et al. teach an anti-static yam being a bicomponent anti-static yam includes an electrically conductive component of 3 denier and 15-50 weight percent of carbon black and 50-85% of an electrically non-conductive fiber-forming component (which is taught as nylon and is a polyamide of 1.5 denier) which defines an elongate fiber structure of the anti-static bicomponent fiber because it has improved appearance and heat-resistance. Rodini et al. teach a composite anti-static filament yarn comprising anti-static bicomponent filament wrapped with distinct non-conductive filaments (constmed to be the second component yam in a weight ratio of non-conductive filament: anti-static bicomponent filament in the claimed ratio amounts wherein the anti-static filament is wrapped with the non-conductive filaments having a lower dpf thereby masking its presence in a fabric [Abstract, 2:50-54 and 3:68]. The yarn has the claimed denier [Examples]. Rodini et al. teach the electrically non-conductive fiber-forming component comprises a fiber-forming polymer defining an elongate filament structure of the anti-static filament stmcture of the anti-static bicomponent filament. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the bicomponent anti-static yarn of Rodini et al. in Deng et al. in order to improve appearance and heat-resistance.
Rodini et al. are silent regarding the claimed specifics of the electrically conductive component. However, Boe teaches a bicomponent anti-static filament comprising 15-50 wt % of an electrically conductive component comprises a matrix polymer (including nylon) and carbon black so that the yarn is pliable, flexible and the carbon conductive core does not break 
The previous combination is silent regarding the claimed static decay time. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). '“When the PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 P.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, the static decay time is necessarily inherent given the previous combination teaches such a similar product, made of such similar materials, in such similar quantities.
Claims 1 and 23-25 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (PG Pub. 2011/0173734) in view of Gibson et al. (PG Pub. 2006/0068664) in view of Boe (US Patent 3,969,559).
Regarding claims 1, 23-26, Mikhail et al. teach a single layer anti-static fleece fabric consisting essentially of acrylic fiber, polyester fiber, cotton fiber, wool fiber, nylon fiber and combinations thereof characterized in that the fleece has a napped surface and contains the claimed amount of antistatic fiber and the fabric exhibits a static decay time of less than 4 seconds as Mikhail et al. 
Mikhail et al. are silent regarding the claimed fabric weight. However, Gibson et al. teaches a fabric weight of 4-20 ounces per square yard in order to satisfy design requirements for safety apparel. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fabric weight of Gibson et al. in Mikhail et al. in order to satisfy design requirements for safety apparel and arrive at the claimed invention.
The previous combination are silent regarding the claimed anti-static yarn being bicomponent fiber. However, Boe teaches an anti-static yarn being a bicomponent continuous filament anti-static yam includes an electrically conductive component being a matrix polymer (which is taught as including nylon which is polyamide) and 15-50 weight percent of carbon black and 50-85% of an electrically non-conductive fiber-forming component (which is taught as nylon and is a polyamide) which defines an elongate fiber structure of the anti-static bicomponent fiber because it has excellent pliability, flexibility and achieves permanent elimination of static electricity and is inexpensive. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the bicomponent anti-static yam of Boe in the previous .
Response to Arguments
Applicant's arguments filed 05/26/2020 have been fully considered but they are not persuasive.
Applicant argues unexpected results and present data on pages 11 and 12 of the Remarks filed on 05/26/2020. These arguments and data are not found to be convincing. First, it is noted that the data presented is not commensurate in scope with the present claims. The data presented encompasses a knitted fabric of polyester fiber, basis weight 195g and loaded with 0, 0.375 and 0.5 wt% of anti-static fiber, while the present claims are not limited to a knitted fabric, can comprise acrylic, polyester, cotton, wool, nylon or any combination of two or more fibers the aforementioned fibers, has a basis weight of 65-400g and has 0.1-2 wt % of anti-static fiber. Therefore, the present claims are much broader than the data presented and not commensurate in scope.
Applicant also submitted arguments in a Declaration filed on 05/26/2020. The previous paragraph response applies to the argument in the Declaration that argue that same data. The Declaration also of Samples 1-3 on page 6 of the Declaration. This is not found to be convincing again because the data is not commensurate in scope with the present claims and further as Applicant has admitted in the Declaration, Applicant is unsure of the anti-static fiber content and only conjectures that the anti-static fiber content is 3% or less. 3% is not in the claimed range and therefore not supportive evidence of the claimed ranged being unexpected.

Applicant argues Rock has no mention of anti-static properties and does not have any examples of fabrics incorporating silver or copper sulfide treated fibers. As evidenced by PG Pub. 2012/0129418 & US Patent 4,420,529 both verify that silver coated nylon fibers possess anti-static properties. Rock is not relied upon solely the Examples, but is relied upon for all that Rock teaches.
Applicant argues that it is not clear if a fabric with antimicrobial fibers in only one layer exhibits anti-static properties. The Office disagrees. As set forth in the previous paragraph, the fiber of Rock is anti-static and further as evidenced by CN 103182814, a fabric wherein only one layer has a small percentage of anti-static fiber does in fact impart anti-static properties to the entire fabric.
Applicant argues Rock discloses 0.5-30% of anti-microbial fiber content, but does not specifically disclose 0.1-2%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).

Applicant argues Deng requires at least 60% modacrylic fiber and therefore would not read on claim 8. The Office disagrees. While it is recognized that the phrase “consisting essentially of’ narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of’ is construed as equivalent to “comprising”. Further, the burden is on the Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention, See MPEP 2111.03.
Applicant argues while Deng teaches 3% or less of antistatic fiber, Deng explicitly says in paragraph 0098 that anti-static fibers should have 3% Belltron antistatic fiber. The Office disagrees. Paragraph 0009 of Deng plainly states that the fabric can have 3% or less of antistatic fiber and the fabric is antistatic as is disclosed in paragraph 0081 which states the fabric meets the EU EN1149 standard for antistatic. Therefore Deng clearly does not teach away. Deng is relied upon for all that is taught is not limited to specific embodiments.

Therefore it is abundantly clear Boe is in no way limited to solely carpets, but is applicable to any textile.
Applicant argues Boe does not disclose static decay times or fleece fabrics. The claimed static decay times would necessarily be inherent given the cited art teaches such a similar product made of such similar materials. Further, Deng clearly teaches his fabric meets EU EN1149 standard for antistatic and therefore does have anti-static properties in paragraph 0081 of Deng which EN1149 dictates that the static decay time must be less than 4 seconds and thus meets the claims static decay time.
Applicant argues there is no reason to combine Boe with Deng. The Office disagrees. As set forth in the rejection, one of ordinary skill in the art would have combined the teachings of Boe with Deng because the antistatic fiber has excellent pliability, flexibility and achieves permanent elimination of static electricity and is inexpensive and arrived at the claimed invention.
Applicant argues Rodini does not provide data on anti-static properties or use in fleece fabrics. Rodini teaches the fiber as providing antistatic properties. Rodini states “In a preferred process of this invention, staple fibers formed from electrically conductive first component filaments having a carbon black core are blended with heat-resistant staple fibers, 
Applicant argues there is no reason to combine the teachings of Rodini the cited art. The Office disagrees. Rodini plainly lays out motivation in the sentence taken from the specification of Rodini in the previous paragraph.
Applicant’s arguments concerning the new claims have been fully considered, but are not found to be convincing. The new claims are rejected in the rejection set forth above.
(2) Response to Argument
Appellant argues Examiner’s arguments are basically that one of skill in the art could readily construct the inventive products and that this is inappropriate because the capabilities of one skilled in the art is not synonymous with obviousness. This is not the case. In the final rejection dated 07/16/2020, Examiner set forth multiple rejections of the present claims which clearly delineate the obviousness of the claim limitations including the claimed anti-static fleece or brushed fabric consisting essentially of the claimed types of fiber at the claimed weight containing the claimed amount of bicomponent antistatic fiber with the claimed electrically conductive and non-conducting components that inherently possesses the claimed static decay time. 
Appellant argues briefly against Lipscomb which was used in the rejection dated 07/23/2018, but is not used in the final rejection dated 07/16/2020.
Appellant argues unexpected and superior results from the data of Table 1 and Figure 1 of the present specification as well as Table 2 of the Declaration dated 05/26/2020. The data 
Appellant argues Rock et al. teach antimicrobial fibers blended only in the outer layer and it is speculation if the fibers have any antistatic properties and is not an inherent property. As evidenced in the Final rejection dated 07/16/2020, PG Pub. 2012/0129418, US Patent 4,420,529 and CN 103182814 provide evidence to the antistatic properties of the fibers of Rock et al. Rock et al. teach nylon fibers coated in silver. PG Pub. 2012/0129418 plainly teaches nylon fibers coated in silver are antistatic fibers. US Patent 4,420,529 again teaches silver coated nylon fibers possess antistatic properties. CN 103182814 teaches an antistatic fabric with antistatic fiber only in one layer at extremely low loadings that provides antistatic properties. Further CN 111826785 teaches a bilayer fabric with silver antistatic fiber only in the outer layer which also provides antistatic properties. Therefore, it is abundantly clear the fabric in Rick et al. provides antistatic 
Appellant argues Rock et al. teaches 0.5-30% of antimicrobial fiber content and does not teach the claimed range of 0.1-2% of antistatic fiber and argues Atofina v Great Lakes Chemical Corp., 441 F.3d 991, 999-1000. The basis for Appellant’s arguments is around the anticipation rejection which is not applicable in the current rejection was is an obviousness rejection. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Appellant argues Rock et al. does not teach a single layer fleece since Rock et al teaches multiple layers. It is noted Rock et al. was not used to reject dependent claims 23-26 which recite a single layer. 
Appellant argues Deng does not teach the fleece fabric is knitted and produced in a single layer. Deng plainly teaches a knitted fleece at 0180 and 0182-0184 which reads:
“[0180] B: Knitted Fabric 
 
1.  Knitting Process: 
 
[0182] Various specifications of finished knitted fabric are as below: 
[0183] a. Pique fabric weight: 210-280 gsm, Width: 200-220 cm, yarn Count: 18-20 s/l. 
  [0184] b. fleece fabric weight: 300-450 gsm, width: 180 cm Yarn: 10 20 s/l”.
Further, as set forth in the Final Rejection dated 07/16/2020, it is well known to use single or multilayer fabrics in safety garments in order to provide breathability, light weight and/or layers with varying functions to provide safety. Therefore, it would have been more than 
Appellant argues Deng et al. requires at least 60% modacrylic fiber in the fabric as critical to the flame retardant performance. It is noted that this does not prevent Deng form reading on the present claims as the present claims recite acrylic fiber which modacrylic is acrylic fiber. 
Appellant argues Deng et al. teaches in several instances the yarn contains 3% or less of antistatic fiber and Deng et al. states that anti-static fabrics should contain 3% antistatic fiber when anti-static requirement is desired. This is simply is not the case. Paragraph 0098 merely states an embodiment where the fabric can have 3% antistatic fiber. Deng et al. teaches a fabric of less than 3% antistatic fiber in the yarn and merely teaches 3% of antistatic fiber in the fabric as an embodiment. It is clear that having less than 3% loading of antistatic fiber in a yarn clearly reads on the claimed range of antistatic fiber loading in the fabric. 
Appellant argues Boe does not teach fleece and brushed fabrics and does not teach static decay times and teaches the fiber used in carpet. Boe teaches an invention drawn to a textile and mentions carpet as a specific example so Boe is not limited to a particular embodiment, but is relied upon for all that is taught by Boe. Further Boe teaches the same polymer in the antistatic fiber with similar amounts of polymer and carbon black at similar deniers and in similar amounts in the fabric and therefore the claimed static decay is inherent. Appellant argues there is no reason to combine Boe with Deng. As set forth in the Final Rejection dated 07/16/2020, it would have been obvious to one of ordinary skill in art to employ the bicomponent anti-static yarn of Boe in Deng et al. in order to achieve excellent pliability, flexibility and achieves permanent elimination of static electricity and is inexpensive. 

Appellant argues Mikhail teaches antistatic fibers as part of the core and face yarns which are not antistatic. This is one particular embodiment of Mikhail. Mikhail is not limited to a particular embodiment but is relied upon for all that is taught by the reference. Mikhail also teaches that the antistatic fiber can be blended in with the fiber in another embodiment [see claims 1 and 4]. 
Appellant argues Mikhail makes a reference to the fabric meeting Method 5931 static decay standard but appears to argue this is a vague reference and therefore is not applicable. Mikhail plainly teaches the fabric is designed to meet method 5931 and therefore clearly would meet the static decay as claimed. 
Appellant argues Gibson and Boe do not relate to napped fabrics and there is no motivation to combine. Boe teaches antistatic yarn and is not used to teach the napped or brushed fabric, but rather Mikhail teaches the napped or brushed fabric. Further, as set forth in the rejection dated 07/16/2020, it would have been obvious to one of ordinary skill in the art to use the fabric weight of Gibson in order to satisfy design requirements for safety apparel and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the bicomponent anti-static yarn of Boe in order to achieve excellent pliability, flexibility and achieves permanent elimination of static electricity and is inexpensive and arrive at the claimed invention. 
Appellant argues Mikhail does not teach the claimed “consisting essentially of” as the present specification teaches consisting essentially to be defined as a composition or article 
Appellant argues the rejections do not delineate a specific reason to combine or a reasonable expectation of success. The Final Rejection dated 07/16/2020 clearly set forth motivation to combine the cited art as argued in this response as well as set forth clearly in the Final Rejection. The claimed article would have been obvious over the prior art relied upon because the references contain a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful. 
Appellant argues the cited art does not teach the claimed single layer fleece or brushed fabric. However, as set forth in the rejection, it is well known to use single or multilayer fabrics in safety garments in order to provide breathability, light weight and/or layers with varying functions to provide safety. Therefore, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed single layer in order to provide a lightweight breathable fabric.
Appellant argues the cited art does not teach the claimed static decay times. As set forth above, the cited art teaches such a similar polymer (nylon) in such similar amounts with such similar amount of carbon black with such similar denier in such similar amounts in the fabric, the claimed static decay is necessarily inherent. 

Respectfully submitted,
/Shawn Mckinnon/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.